Judgment and orders affirmed, with costs. All concur. (The judgment is for plaintiff in an action for breach of contract. One order denies defendants’ motion for a. new trial. The other two orders are, first, Special Term order by Love, J., denying defendants’ motion to change venue from Monroe County to Kings County; second, Special Term order by Cribb, J., denying defendants’ motion for leave to serve an amended answer and for a stay pending arbitration.) Present —■ Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ. [See post, p. 857,]